DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-8, and 10-13 are currently pending and have been considered below. 
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim 13 is objected to because of the following informalities: in line 2, “via at least one of the” should instead say “via the at least one of the”. In other words, please add the word “the” after “via” and before “at”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0100533 to Bauman et al. (“Bauman”) in view of U.S. Patent No. 10,084,868 to Chandra et al. (“Chandra”).
Regarding claim 1, Bauman teaches a system for precision irrigation for an irrigation area, the system comprising: a main line (901, extending horizontally in FIG. 9); a plurality of sub main lines (FIG. 9, showing the five vertical portions of 901, each extending between the main line and a respective valve (902-910)), wherein the plurality of sub main lines are configured to receive fluid from the main line (¶ [0073]); a plurality of emitters lines (912) emerging from at least one of the plurality of the sub main lines (¶ [0073], FIG. 9); a plurality of valves (902, 904, 906, 908, 910), wherein each valve is configured to connect at least one emitter line, from the plurality of emitter lines, with the at least one sub main line, from the plurality of sub main lines (¶ [0073], FIG. 9); and a drone (922, see last three lines of ¶ [0074] specifying that 922 can be a drone) configured to communicably connect with the plurality of valves, wherein the drone is configured to receive a set of pre-defined instructions for a set of activation patterns from a remote server and automatically control the plurality of valves in real-time based on the set of pre-defined instructions (¶¶ [0073]-[0074], [0072], [0047]-[0048], [0056]); wherein each valve comprises a receiving circuit (108) for receiving an activation signal from the drone (¶¶ [0035], [0037]) and at least one of a piezoelectric device and a solenoid actuator (120) configured to receive the activation signal from the receiving circuit and control at least one opening of each valve based on the activation signal (¶¶ [0043], [0052]), wherein the drone is further configured to execute the set of pre-defined instructions for the set of activations patterns (¶¶ [0073]-[0074], [0072], [0047]-[0048], [0056]), wherein each activation patterns comprises supply of activation signals to the receiving circuit of at least one valve of the plurality of valves for a pre-set time by the drone based on a plurality of irrigation requirements and a location of the at least one valve (¶¶ [0042], [0071]-[0075]). 
Bauman does not explicitly teach wherein each activation patterns comprises a series of flyovers over the irrigation area. 
Chandra teaches a system for precision irrigation for an irrigation area, comprising a drone, wherein each activation patterns comprises a series of flyovers over the irrigation area (Col. 8, lines 48-52; Col. 6, line 36 to Col. 7, line 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Bauman such that each activation patterns comprises a series of flyovers over the irrigation area, as taught by Chandra, in order to control the flight of the drone over the irrigation area. 
Regarding claim 2, the combination of Bauman and Chandra teaches wherein at least one valve comprises a solar panel to generate power on-board (Bauman at ¶ [0036]).
Regarding claim 4, the combination of Bauman and Chandra teaches wherein the drone is further configured to dynamically execute the set of pre-defined instructions for the set of activation patterns based on a priority setting (Bauman at ¶¶ [0072]-[0074]; Chandra at Col. 8, lines 48-52; Col. 6, line 36 to Col. 7, line 7).
Regarding claim 5, the combination of Bauman and Chandra teaches wherein the drone is configured to store the set of pre-defined instructions n board the drone (Bauman at ¶¶ [0072]-[0074]; Chandra at Col. 8, lines 48-52; Col. 6, line 36 to Col. 7, line 7).
Regarding claim 6, the combination of Bauman and Chandra teaches wherein the drone is configured to receive the set of pre-defined instructions dynamically via a communication channel from the remote server (Bauman at ¶¶ [0072]-[0074]; Chandra at Col. 8, lines 48-52; Col. 6, line 36 to Col. 7, line 7). 
Regarding claim 7, the combination of Bauman and Chandra teaches wherein the main line, the plurality of sub main lines, and the plurality of emitter lines form a liner topology for the irrigation area (Bauman at FIG. 9; ¶¶ [0072]-[0074]).
Regarding claim 8, the combination of Bauman and Chandra teaches wherein the drone is configured to map the location of each of the plurality of valves in the irrigation area using a global positioning system (Bauman at ¶¶ [0039], [0071]; Chandra at Col. 8, lines 48-52; Col. 6, line 36 to Col. 7, line 7).
Regarding claim 10, the combination of Bauman and Chandra teaches wherein the plurality of irrigation requirements of the irrigation area comprises at least one of water absorption, nitrogen requirements and plant requirements (Bauman at ¶ [0020]).
Regarding claim 11, the combination of Bauman and Chandra teaches wherein the drone is configured to automatically assign a unique value for each of the plurality of valves in the irrigation area based on the location of each valve (Bauman at ¶ [0055]).
Regarding claim 12, the combination of Bauman and Chandra teaches wherein the drone is pre-programmed with the set of pre-defined instructions for the set of activation patterns and to control the plurality of valves based on the plurality of irrigation requirements and the location of the at least one valve (Bauman at ¶¶ [0071]-[0075]; Chandra at Col. 8, lines 48-52; Col. 6, line 36 to Col. 7, line 7).
Regarding claim 13, the combination of Bauman and Chandra teaches wherein each valve is configured to operate into On mode and Off mode via the at least one of the piezoelectric device and the solenoid actuator (Bauman at ¶¶ [0043], [0052]).
Response to Arguments
Applicant's arguments filed May 11, 2022 have been fully considered but they are unpersuasive and/or moot in light of the new ground for rejection. 
In light of the claim amendments filed May 11, 2022, the claims are now rejected under 35 U.S.C. 103 as being unpatentable over Bauman in view of Chandra. As discussed above, the combination of Bauman and Chandra teaches each and every element of claims 1-2, 4-8, and 10-13. Particularly, Chandra teaches “wherein each activation patterns comprises a series of flyovers over the irrigation area,” as recited in amended claim 1 (Col. 8, lines 48-52; Col. 6, line 36 to Col. 7, line 7). Also, the Office notes that Bauman teaches a solenoid actuator (120) to control the opening of the plurality of valves (¶¶ [0043], [0052]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619